Citation Nr: 0615746	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Winston-
Salem, North Carolina, that granted service connection and a 
10 percent rating for a left knee disability; the veteran 
appealed for a higher rating.  A personal hearing was held 
before an RO hearing officer in July 2003.  In an October 
2004 decision, the Board denied a higher rating for the left 
knee disability.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2005 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issue remanded.  In a July 2005 Court order, the joint 
motion was granted, the Board's October 2004 decision was 
vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.  In September 2005, the 
Board remanded the case to the RO for additional evidentiary 
development.  The case was subsequently returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his initial application to reopen 
a claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned if a higher rating is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish both an increased disability rating 
and an effective date.

This case must also be remanded for another reason.  Pursuant 
to the joint motion and Court order, the Board remanded this 
case in September 2005 in part for the RO to consider whether 
a separate rating should be awarded for a scar or muscle 
damage to the left knee.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined).  
This has not been done.  As the action taken by the RO does 
not fully comply with the last remand instructions, another 
remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for an increased 
initial rating for his left knee 
disability.  See also 38 C.F.R. § 3.159 
(2002).  The notice should also advise the 
veteran that an effective date will be 
assigned if an increased rating is 
awarded, and include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left knee disability since September 
2005.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already on file.

3.  The RO should then re-adjudicate the 
claim on appeal, and should determine 
whether a separate rating should be 
awarded for a scar or muscle damage to 
the left knee.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





